Exhibit 10.2

Execution Copy

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
as of November 7, 2008, between WARNER CHILCOTT (US), LLC (formerly named Warner
Chilcott (US), Inc., the “Company”), and W. Carl Reichel (“Executive”).

RECITALS

WHEREAS, Executive and the Company are currently parties to that certain Amended
and Restated Employment Agreement between Executive and the Company, dated as of
March 28, 2005 (the “Prior Agreement”); and

WHEREAS, Executive and the Company now desire to enter into this Agreement,
which Agreement will amend, restate and supersede the Prior Agreement, and will
set forth the terms and conditions upon which Executive will serve as the
President, Pharmaceuticals of the Company and the Company’s ultimate parent
company, Warner Chilcott Limited, an exempted Bermuda limited company (“Warner
Chilcott”).

NOW THEREFORE in consideration of the promises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Employment.

(a) Executive shall continue to be employed by the Company and will have the
title of President, Pharmaceuticals of the Company and Warner Chilcott.
Executive shall have authority, duties and responsibilities as are commensurate
with Executive’s position. Executive agrees to render full time services under
this Agreement in performing such duties and responsibilities.

(b) Executive shall perform substantially all of his duties under this Agreement
at the Company’s Rockaway, New Jersey office provided, however, that the
Executive may be required to perform incidental services outside the United
States from time to time. Executive may from time to time be required to perform
duties commensurate with Executive’s position on behalf of any of Warner
Chilcott or any of its direct or indirect subsidiaries (collectively, the “Group
Companies”) in addition to the duties described in Section 1(a), and Executive
may be appointed an officer or officers of one or more Group Companies in
addition to his titles described in Section 1(a). Such duties shall be
performed, and appointments accepted, by Executive without additional
compensation or remuneration.



--------------------------------------------------------------------------------

(c) Executive accepts such continued employment and agrees to continue to render
the services described above to the best of his abilities in a diligent,
trustworthy, businesslike and efficient manner. It shall not be a violation of
this Agreement for Executive to serve on civic or charitable boards or
committees so long as such activities do not significantly interfere with
Executive’s commitment to work in accordance with this Agreement. With the prior
written consent of Warner Chilcott’s Board of Directors (the “Board”), which
consent shall not be unreasonably refused or delayed, and so long as such
activities do not significantly interfere with Executive’s commitment to work in
accordance with this Agreement, Executive may serve on corporate boards or
committees.

2. Term of Employment. Executive’s employment by the Company commenced on
September 5, 2000 and shall continue unless terminated as hereinafter provided
(the “Employment Period”). Executive may terminate his employment during the
Employment Period with twelve months written notice to the Company. If the
Company gives Executive notice of termination without cause, Executive shall be
entitled to the severance payments provided in Section 4(d) hereof.

3. Base Salary and Benefits.

(a) Base Salary. Commencing as of January 1, 2005, and thereafter during the
Employment Period, Executive’s base salary shall be $391,406.28 per annum, (as
adjusted from time to time, the “Base Salary”). The Base Salary may be adjusted
from time to time as set forth in Section 3(e). The Base Salary shall be payable
in regular installments in accordance with the Company’s general payroll
practices and shall be subject to customary withholding.

(b) Business Expenses. The Company shall reimburse Executive for all reasonable
expenses incurred by him during the Employment Period in the course of
performing his duties under this Agreement which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses. The parties agree that such expenses
shall include, by way of example and not limitation, cellular telephone service
and home fax machine and telephone line.

(c) Employee Benefits. Except as specifically set forth herein, Executive shall
be entitled to participate, on a basis comparable to other key executives of the
Company, in any benefit plan, incentive compensation plan or program of any
Group Company for which key executives of the Company are or

 

2



--------------------------------------------------------------------------------

shall become eligible, including, without limitation, pension, 401(k), life and
disability insurance and share plans, subject to the approval of the
Compensation Committee of the Board (or, if there is no such committee, subject
to the approval of the Board), and the terms and conditions of such plans and
schemes.

(d) Annual Bonus. Effective January 1, 2005, Executive shall be eligible during
the Employment Period to receive an annual cash bonus (the “Cash Bonus”) in such
amount, if any, as is determined in the sole discretion of the Board, in a
target amount equal to 50% of his then current Base Salary (the “Target Bonus”).
Such bonus shall be provided on such terms and in such amounts, if any as the
Board may deem appropriate in its sole discretion.

(e) Annual Review of Base Salary and Cash Bonus. The Compensation Committee of
the Board (or, if no such committee exists, the Board) shall review each year
(including 2005) the Base Salary and Target Bonus in accordance with the
compensation policies and practices of Warner Chilcott and/or the Company;
provided, that, in no event shall Executive’s Base Salary be reduced below
$391,406.28, in no event shall the Target Bonus be reduced, and in no event
shall the Company, the Compensation Committee of the Board or the Board be
obligated to increase the Base Salary or Target Bonus.

(f) Vacation. Executive shall be entitled to vacation time with compensation of
20 days per annum during the Employment Period. Executive shall also be entitled
to all paid holidays given by the Company to its key officers.

(g) One-Time Retention Bonus. On the Company’s next payroll payment date,
Executive shall receive a one-time retention bonus of $880,663.50 and Executive
hereby acknowledges that the payment of such retention bonus shall be in full
satisfaction of any payments to which Executive would otherwise be entitled
under Section 4(d) and 4(g) of the Prior Agreement.

(h) Purchase by Executive of Certain Shares. On the date hereof, Executive shall
purchase: (i) 50,708.14 Class A ordinary shares, par value $.01, of Warner
Chilcott (“Class A Common Shares”), (ii) 6,124.17 Class L ordinary shares, par
value $.01, of Warner Chilcott and (iii) 232.100 preferred shares, par value
$.01, of Warner Chilcott Holdings Company II, Limited, an exempted Bermuda
limited company (“Warner II”), in each case on the terms and conditions set
forth in that certain Management Securities Purchase Agreement dated as of the
date hereof by and among Warner Chilcott, Warner II, Executive and the other
parties thereto.

(i) Grant of Certain Shares. On the date hereof, Executive shall receive a grant
of (i) 59,685.64 Class A Common Shares, (ii) 7,208.41 Class L ordinary shares,
par value $.01, of Warner Chilcott and (iii) 273.192 preferred shares, par value
$.01, of Warner II, in each case on the terms and conditions set forth in that
certain Strip Share Agreement, dated as of the date hereof by and among Warner
Chilcott, Warner II and Executive.

 

3



--------------------------------------------------------------------------------

(j) Grant of Restricted Class A Shares. On the date hereof, Executive shall
receive a grant pursuant to Warner Chilcott’s 2005 Equity Incentive Plan (the
“Incentive Plan”) of 686,544.58 restricted Class A Common Shares (“Restricted
Class A Shares”) on the terms and subject to the conditions set forth in that
certain Share Award Agreement, dated as of the date hereof by and among Warner
Chilcott and Executive, including that:

(i) the vesting of one-third of such Restricted Class A Shares will occur
ratably over four years commencing January 18, 2005 in 25% increments, subject
to 100% vesting upon the consummation of a Change of Control (which shall not
include an IPO),

(ii) the vesting of one-third of such Restricted Class A Shares will be subject
to the achievement of certain performance conditions over four years, and

(iii) the vesting of one-third of such Restricted Class A Shares will be subject
to certain shareholders of Warner Chilcott achieving certain percentage returns
of invested capital.

(k) Grant of Non-Qualified Share Options. On the date hereof, Executive shall
receive pursuant to the Incentive Plan a non-qualified option award to purchase
479,430.00 Class A Common Shares at an exercise price of $22.98, the vesting of
which will occur ratably over four years commencing January 18, 2005 in 25%
increments, subject to 100% vesting upon the consummation of a Change of Control
(which shall not include an IPO), and which will be subject to other terms and
conditions, in each case as more specifically set forth in that certain Share
Option Award Agreement, dated as of the date hereof.

4. Termination.

(a) If Executive shall die during the Employment Period, Executive’s employment
hereunder shall terminate effective as of the date of Executive’s death, except
that Executive’s surviving spouse and dependents or, if none, his estate, shall
be entitled to receive an amount equal to Executive’s then current Base Salary
for a period of 12 months plus all other amounts and benefits to which Executive
is entitled, including without limitation, expense reimbursement amounts accrued
to the effective date of termination and amounts and benefits owing under the
terms of any benefit plan of any Group Company in which Executive participates,
such payments to be payable during the 12 month period after Executive’s last
day of active employment in equal monthly

 

4



--------------------------------------------------------------------------------

installments. In addition, Executive’s surviving spouse and dependents shall be
entitled to continued participation in the Company’s health and welfare plans in
which Executive was participating immediately prior to such termination, to the
extent, and in the manner, provided for pursuant to such health and welfare
plans, at the Company’s expense, for a period of 12 months following such
termination of employment; provided that if such benefits cannot be provided
under the applicable plan, Executive’s surviving spouse or dependents shall
receive the cash value thereof plus an appropriate tax gross-up in equal monthly
installments during the 12 months following such termination of employment.

(b) At the sole discretion of the Board, Executive’s employment hereunder may be
terminated by the Company if the Executive is disabled (as defined below) and
shall have been absent from his duties with the Company on a full time basis for
180 consecutive days, and, within 30 days after written notice by the Company to
do so, the Executive shall not have returned to the performance of his duties
hereunder on a full time basis. In the event of such termination, Executive
shall be entitled to receive (so long as he executes and delivers the Company’s
standard form of release within 60 days following Executive’s termination of
employment) an amount equal to the amount set forth in Section 4(d)(i) below,
plus all other amounts and benefits to which Executive is entitled, including
without limitation, expense reimbursement amounts accrued to the effective date
of termination and amounts and benefits owing under the terms of any benefit
plan of any Group Company in which Executive participates, all such payments to
be payable during the 24 month period after Executive’s last day of active
employment in equal monthly installments; provided that, for the avoidance of
doubt, the proviso at the end of Section 4(d) shall not apply to payments
pursuant to this Section 4(b). As used herein, the term “disabled” shall
(i) mean that Executive is unable, as a result of a medically determinable
physical or mental impairment, to perform the duties and services of his
position, or (ii) have the meaning specified in any disability insurance policy
maintained by the Company, whichever is more favorable to Executive.

(c) The Company may, by notice to Executive, terminate Executive’s employment
hereunder for cause. As used herein, “cause” shall mean (i) the conviction of
Executive of a felony (other than violation of a motor vehicle or moving
violation law) or conviction of a misdemeanor if such misdemeanor involves moral
turpitude; or (ii) Executive’s voluntary engagement in conduct constituting
larceny, embezzlement, conversion or any other act involving the
misappropriation of any Group Company funds in the course of his employment; or
(iii) Executive’s willful refusal (following written notice) to carry out
specific directions of the Board, the Board of Directors of the Company or the
Board of Directors of any other Group Company of which Executive is an officer,
which directions shall be consistent with the provisions hereof; or
(iv) Executive’s committing any act of gross negligence or intentional
misconduct in the performance or non-performance of his duties hereunder; or
(v) any material

 

5



--------------------------------------------------------------------------------

breach by Executive of any material provision of this Agreement (other than for
reasons related only to the business performance of the Company or business
results achieved by Executive). For purposes of this Section 4(c), no act or
failure to act on Executive’s part shall be considered to be reason for
termination for cause if done, or omitted to be done, by Executive in good faith
and with the reasonable belief that the action or omission was in the best
interests of the Company. Upon the termination of Executive’s employment for
cause, the Company shall pay to Executive (x) his Base Salary accrued through
the effective date of termination, payable at the time such payment is otherwise
due and payable hereunder, and (y) all other amounts and benefits to which
Executive is entitled, including, without limitation, vacation pay and expense
reimbursement amounts accrued to the effective date of termination and amounts
and benefits owing under the terms of any benefit plan of any Group Company in
which Executive participates and Executive shall not be entitled to any
severance payments.

(d) The Executive and the Company agree that the Company in its absolute
discretion, may terminate the Executive’s employment hereunder without cause
provided, however that in such event Executive shall be entitled to receive (so
long as he executes and delivers the Company’s standard form of release within
60 days following Executive’s termination of employment): (i) an amount equal to
(x) 200% of Executive’s Base Salary in effect as of the date Executive’s
employment with the Company is terminated plus (y) 200% of the Cash Bonus paid
(or payable in the event the full amount has not then been paid) to such
Executive with respect to the calendar year immediately preceding the year in
which Executive’s employment with the Company terminated, and (ii) all other
amounts and benefits to which Executive is entitled, including without
limitation, expense reimbursement amounts accrued to the effective date of
termination and amounts and benefits owing under the terms of any benefit plan
of any Group Company in which Executive participates, in each case such payments
to be payable during the 24 month period after Executive’s last day of active
employment in equal monthly installments, provided, however, that if such
termination occurs in connection with or within two years of a Change of
Control, then such amounts shall be payable as a lump sum cash payment within 10
days after Executive’s last day of active employment.

(e) Executive’s employment may be terminated by the Executive,

(i) for Good Reason. For purposes of this Agreement, “Good Reason” shall mean:
(A) the assignment to Executive of duties materially inconsistent with
Executive’s position (including status, offices, titles, and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 1(a) hereof, or any other action by the Company or Warner Chilcott which
results in a diminution in such position, authority, duties or responsibilities,

 

6



--------------------------------------------------------------------------------

excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company or Warner Chilcott
promptly after receipt of notice thereof given by Executive; (B) any failure by
the Company to comply with any of the provisions of Section 3 hereof, other than
an isolated, insubstantial and inadvertent failure not occurring in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by Executive; (C) the Company’s requiring Executive to be based at any
office or location other than as provided in Section 1(b); (D) any purported
termination by the Company of Executive’s employment otherwise than as expressly
permitted by this Agreement; or (E) any failure by the Company to obtain an
express assumption of this Agreement by a successor as required pursuant to
Section 15 hereof. Upon any termination pursuant to this Section 4(e), Executive
shall be entitled to the payments specified in Section 4(d) paid in the manner
set forth therein.

(ii) by resignation or retirement. If Executive resigns or retires, this
Agreement shall terminate as of the effective date of Executive’s retirement or
resignation and thereupon Executive shall be entitled solely to the payments and
benefits set forth in Sections 4(c) and (l).

(f) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that: (i) any payment or consideration received by
Executive from a Group Company in connection with the Acquisition including
pursuant to Sections 3(g), (i), (j) and (k) of this Agreement or (ii) any
payment or consideration received by Executive from a Group Company (or any
Person whose actions result in a change in ownership or effective control or in
the ownership of a substantial portion of assets of the Group Companies covered
by Section 280G(b)(2) of the Internal Revenue Code of 1986 of the United States,
as amended (the “Code”), or any Person affiliated with any Group Company or any
such Person) in connection with a Change of Control or any other change in
ownership or control or substantial portion of assets for purposes of
Section 280G that occurs after an IPO (in each case whether paid or payable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 4(f)) (any such
payment or consideration described in such clauses (i) or (ii), a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties are hereinafter
collectively referred to as the “Excise Tax”), the Company shall pay to
Executive at the time specified in Section 4(j) below an additional amount (a
“Gross-Up Payment”) such that the net amount of the Gross-Up Payment retained by
Executive, after deduction of all federal, state and local income tax (and any
interest and penalties imposed with respect thereto), employment tax and Excise
Tax on the Gross-Up Payment, shall be equal to the amount of the Excise Tax
imposed on such Payment.

 

7



--------------------------------------------------------------------------------

(g) For purposes of the foregoing Section 4(f), the proper amounts, if any, of
the Excise Tax and the Gross-Up Payment shall be determined in the first
instance by the Company. Such determination by the Company shall be promptly
communicated in writing by the Company to Executive. Within 10 days of being
provided with written notice of any such determination, Executive may provide
written notice to the Compensation Committee of the Board (or, if there is no
such Compensation Committee, the Board) of any disagreement, in which event the
amounts, if any, of the Excise Tax and the Gross-Up Payment shall be determined
by an independent accounting firm mutually selected by the Company and Executive
in which event the Company shall bear the costs of retaining such independent
accounting firm. The determination of the Company (or in the event of
disagreement, the accounting firm selected) shall be final and nonreviewable.

(h) For purposes of determining whether any of the Payments will be subject to
the Excise Tax and the amount of such Excise Tax under Section 4(f), any
payments or benefits received or to be received by Executive in connection with
a termination of employment shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax unless the Company or the accounting firm selected above, as
applicable, determines based on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code, with
substantial authority (within the meaning of Section 6662 of the Code), such
other payments or benefits (in whole or in part) do not constitute parachute
payments, or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code.

(i) For purposes of determining the amount of the Gross-Up Payment, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of tax
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of tax in the state and locality
of Executive’s residence on the date of termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes; provided, however, that to the extent (but only to the
extent) required to comply with Regulation §409A-3(i)(l)(v) under the Code, the
amount of the Gross-Up Payment shall be equal to all of the Federal, state and
local taxes imposed on Executive as a result of the Excise Tax and Gross-Up
Payment.

(j) The Gross-Up Payments provided for in Section 4(f) shall be made in a cash,
lump-sum payment to Executive (or appropriate taxing authority on Executive’s
behalf) when due but in no event later than the end of the

 

8



--------------------------------------------------------------------------------

year following the year in which Executive remits the Excise Tax, net of any
required tax withholdings, upon the later of (i) the fifth business day
following the effective date of termination, or (ii) the calculation of the
amount of the Gross-Up Payment under Section 4(g). Any Gross-Up Payment required
hereunder that is not made in a timely manner shall bear interest at a rate
equal to the prime rate quoted on the date the payment is first overdue by
Citibank N.A., New York, New York plus two percent until paid.

(k) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under Section 4(f)
(“Overpayment”) or that additional payments which are not made by the Company
pursuant to Section 4(f) should have been made (“Underpayment”). In the event
that there is a final determination by the Internal Revenue Service, or a final
determination by a court of competent jurisdiction, that an Overpayment has been
made, any such Overpayment shall be promptly reimbursed by Executive to the
Company. In the event there is a final determination by the Internal Revenue
Service, a final determination by a court of competent jurisdiction or a change
in the provisions of the Code or regulations pursuant to which an Underpayment
arises under this Agreement, any such Underpayment shall be promptly paid by the
Company to Executive, together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.

(l) Amounts which are vested benefits or which Executive is otherwise entitled
to receive under any plan, policy, practice or program of or in any contract or
agreement with the Company or any other Group Company at or subsequent to the
date of termination of Executive’s employment for any reason shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.

5. Confidential Information.

(a) Executive acknowledges and agrees that the information, observations and
data obtained by him concerning any Group Company while employed by the Company
or any other Group Company (“Confidential Information”) are the property of
Warner Chilcott and/or the relevant Group Company (as appropriate). Therefore,
Executive agrees to keep secret and retain in the strictest confidence all
Confidential Information, including without limitation, trade “know-how”
secrets, customer lists, pricing policies, operational methods, technical
processes, formulae, inventions and research projects and other business affairs
of any Group Company, learned by him prior to or after the date of this
Agreement, and not to disclose them to anyone outside the Group Companies,
either during or after his employment with the Company, except: (i) in the
course of performing his duties hereunder; (ii) with Warner Chilcott’s express
written consent; (iii) to the extent that the Confidential Information

 

9



--------------------------------------------------------------------------------

becomes generally known to and available for use by the public other than as a
result of Executive’s acts or omissions; or (iv) where required to be disclosed
by court order, subpoena or other government process. If Executive shall be
required to make disclosure pursuant to the provisions of clause (iv) of the
preceding sentence, Executive promptly, but in no event more than 48 hours after
learning of such subpoena, court order or other governmental process, shall
notify the Company, by personal delivery or fax (pursuant to Section 10 hereof),
and, at the Company’s expense, shall take all reasonably necessary steps
requested by the Company to defend against the enforcement of such subpoena,
court order or other governmental process and permit any Group Company to
intervene and participate with counsel of its own choice in any related
proceeding.

(b) Executive shall deliver to the Company at the termination of his employment,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents and
data (and copies thereof) relating to the Confidential Information, Work Product
(as defined below) or the business of the Company or any other Group Company
which he may then possess or have under his control.

6. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patents, patent applications and all similar or related information
(whether or not patentable) which relate to a Group Company’s actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by Executive while employed
by the Company or any other Group Company (“Work Product”) belong to the
applicable Group Company. Executive shall promptly disclose such Work Product to
the Board and perform all actions reasonably requested by the Board (whether
during or after his employment) to seek and obtain intellectual property
protection on behalf of the applicable Group Company and establish and confirm
the applicable Group Company’s ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).

7. Indemnification. The Company will indemnify Executive and his legal
representatives to the fullest extent permitted by applicable laws and the
existing by-laws of the Company or any other applicable laws or the provisions
of any other corporate document of the Company, and Executive shall be entitled
to the protection of any insurance policies the Company may elect to obtain
generally for the benefit of its directors and officers, against all costs,
charges and expenses whatsoever incurred or sustained by him or his legal
representatives in connection with any action, suit or proceeding to which he or
his legal representatives may be made a party by reason of him being or having
been a director or officer of the Company or any other Group Company or actions
taken purportedly on behalf of the Company or any other Group Company. The
Company shall advance to Executive the amount of his expenses incurred in

 

10



--------------------------------------------------------------------------------

connection with any proceeding relating to such service or function to the
fullest extent legally permissible under applicable law. The indemnification and
expense reimbursement obligations of the Company in this Section 7 will continue
as to Executive after he ceases to be an officer of the Company and shall inure
to the benefit of his heirs, executors and administrators. The Company shall
not, without Executive’s written consent, cause or permit any amendment of the
Company’s governing documents which would adversely affect Executive’s rights to
indemnification and expense reimbursement thereunder.

8. Non-Compete; Non-Solicitation.

(a) Subject to Section 1(c) hereof, Executive covenants and agrees that, during
the Employment Period and for the following periods after the termination of
this Agreement howsoever arising, except with the prior written consent of the
Board, which shall not be unreasonably refused or delayed, directly or
indirectly, either alone or jointly with or on behalf of any person, firm,
company or entity and whether on his own account or as principal, partner,
shareholder, director, employee, consultant or in any other capacity whatsoever,
Executive shall not:

(i) for the Applicable Period following termination, in the Relevant Territory
(as defined in Section 8(b) below), and in competition with the Company or any
of the Relevant Group Companies, engage, assist or be interested in any
undertaking which provides services or products similar to those provided by the
Company or any of the Relevant Group Companies;

(ii) for the Applicable Period following termination, in the Relevant Territory,
solicit or interfere with or endeavor to entice away from the Company or any of
the Relevant Group Companies any Person who is a customer or Potential Customer
of the Company or any of the Relevant Group Companies;

(iii) for the Applicable Period following termination, in the Relevant
Territory, be concerned with the supply of services or products to any Person
which is a customer or Potential Customer of the Company or any of the Relevant
Group Companies where such services or products are in competition with those
services or products supplied by the Company or any of the Relevant Group
Companies;

(iv) for the Applicable Period following termination, offer to employ, or engage
or solicit the employment or engagement of, any Person who immediately prior to
the date of termination was an employee, contractor or director of the Company
or any of the Relevant Group Companies (whether or not such Person would commit
any breach of their contract of employment or engagement by reason of leaving
the service of such company).

 

11



--------------------------------------------------------------------------------

(v) represent himself as being in any way connected with or interested in the
business of the Company or any of the Relevant Group Companies other than, if
applicable, in his capacity as a shareholder of any of Warner Chilcott or Warner
II.

(b) For the purposes of this Agreement:

(i) “Applicable Period” means

(i) 24 months in the event of a termination of Executive’s employment hereunder
pursuant to Section 4(b) hereof (termination as a result of disability of
Executive), Section 4(d) hereof (termination by Company without cause) or
4(e)(i) hereof (termination by Executive resignation with Good Reason),

(ii) 6 months in the event of a termination of Executive’s employment hereunder
pursuant to Section 4(e)(ii) hereof (Executive resignation or retirement),
provided, that, such 6 month period shall be increased to 12 months if the
Company elects, in its sole discretion, to pay Executive an amount equal to
(x) 100% of Executive’s Base Salary in effect as of the date Executive’s
employment with the Company is terminated plus (y) 100% of the Cash Bonus paid
(or payable in the event the full amount has not then been paid) to such
Executive with respect to the calendar year immediately preceding the year in
which Executive’s employment with the Company terminated, such amount payable
during the 12 month period after Executive’s last day of active employment in
equal monthly installments, and

(iii) 6 months in the event of a termination of Executive’s employment hereunder
pursuant to Section 4(c) hereof (termination by Company for cause);

(ii) “Person” means an individual, partnership, limited liability company,
corporation, trust or any other entity;

(iii) “Potential Customer” means any Person that the Company or any of the
Relevant Group Companies has actively solicited business during the 12 month
period prior to Executive’s termination of employment;

 

12



--------------------------------------------------------------------------------

(iv) a “Relevant Group Company” means the Company, Warner Chilcott and all
direct and indirect subsidiaries thereof and, if applicable, their predecessors
in business; and

(v) “Relevant Territory” means the area constituting the market of the Company
or any of the Relevant Group Companies for products and services with which
Executive shall have been concerned during the term of his employment with any
Group Company.

(vi) “Sponsor” has the meaning ascribed to such terms in the Management
Shareholders Agreement.

(c) Nothing contained in Section 8(a) shall prohibit Executive from holding
shares or securities of a company any of whose shares or securities are quoted
or traded on any recognized investment or stock exchange provided that any such
holding shall not exceed three percent of the issued share capital of such
company and is held passively by way of bona fide investment only.

(d) If, at the time of enforcement of this Section 8, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive agrees that the restrictions contained in this
Section 8 are reasonable.

(e) In the event of the breach or a threatened breach by Executive of any of the
provisions of this Section 8, the Company, in addition and supplementary to
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof (without posting of any bond).

9. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, and (ii) upon the execution and
delivery of this Agreement by the parties, this Agreement will be the valid and
binding obligation of Executive, enforceable in accordance with its terms
Executive hereby acknowledges and represents that he has had the opportunity to
consult with independent legal counsel regarding his rights and obligations
under this Agreement and that he fully understands the terms and conditions
contained herein.

 

13



--------------------------------------------------------------------------------

10. Notices. Any notice provided for in this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally (whether by
overnight courier or otherwise) with receipt acknowledged or sent by registered
or certified mail or equivalent, if available, postage prepaid, or by fax (which
shall be confirmed by a writing sent by registered or certified mail or
equivalent on the same day that such fax was sent), addressed to the parties at
the following addresses or to such other address as such party shall hereafter
specify by notice to the other:

 

Notices to Executive:     

[Omitted]

Notices to the Company:     

Warner Chilcott (US), LLC

Rockaway 80 Corporate Center

100 Enterprise Drive

    

Rockaway, NJ 07866

(973) 442-3200 (Phone)

(973) 442-3316 (Fax)

    

Attention: Chief Executive Officer

and General Counsel

11. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction (except with respect to Section 8, for which Section 8(d) shall
apply), such invalidity, illegality or unenforceability shall not affect any
other provision or any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

12. Complete Agreement. This Agreement, together with any other agreements
referred to herein (other than the Prior Agreement) (and any exhibits, schedules
or other documents referred to herein or therein) constitutes the complete
agreement and understanding among the parties and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, whether term sheets, presentations or otherwise, which may have
related to the subject matter hereof in any way, including, without limitation,
the Prior Agreement.

 

14



--------------------------------------------------------------------------------

13. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

14. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

15. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his obligations hereunder without the prior written consent of the
Company; provided, that the rights set forth in Section 23 and 24 may be
assigned to a Permitted Transferee (as such term is defined in the Management
Shareholders Agreement) without the consent of the Company. The Company will
require any successor to all or substantially all of the business and/or assets
of the Company to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place.

16. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New Jersey without
giving effect to any choice of law or conflict of law rules or provisions that
would cause the application of the laws of any jurisdiction other than the State
of New Jersey.

17. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

18. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, the making, interpretation or the breach thereof, other than (a) a
claim solely for injunctive relief for any alleged breach of the provisions of
Sections 5, 6 and/or 8 as to which the parties shall have the right to apply for
specific performance to any court having equity jurisdiction; and (b) the
determination of Excise Tax and Gross-Up Payment pursuant to Section 4 hereof;
shall be settled by arbitration in New York City by one arbitrator in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
and judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof and any party to the arbitration may, if he
elects, institute proceedings in any court having jurisdiction for the specific
performance of any such award. The powers of the arbitrator shall include, but
not be limited to, the awarding of injunctive relief.

 

15



--------------------------------------------------------------------------------

19. Legal Fees and Expenses. Subject to Section 23, the Company agrees to pay,
as incurred, to the full extent permitted by law, all reasonable legal fees and
expenses which Executive may reasonably incur as a result of (a) review and/or
any claims made regarding the Company’s determination of Excise Tax and Gross-Up
Payment pursuant to Section 4 hereof, or (b) any contest brought in good faith
(regardless of the outcome thereof) by the Company, Executive or others of the
validity, or enforceability of, or liability under, any provision of this
Agreement (including as a result of any contest by Executive about the amount of
any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code.

20. No Mitigation or Set-Off. The provisions of this Agreement are not intended
to, nor shall they be construed to require that Executive mitigate the amount of
any payment provided for in this Agreement by seeking or accepting other
employment, nor shall the amount of any payment provided for in this Agreement
be reduced by any compensation earned by Executive as a result of his employment
by another employer or otherwise. The Company’s obligations to make the payments
to Executive required under this Agreement, and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against Executive.

21. Tax Withholding. The parties agree to treat all amounts (excluding the
shares purchased by Executive pursuant to Section 3(h) of this Agreement) paid
to Executive hereunder as compensation for services. Accordingly, the Company
may withhold from any amount payable under this Agreement such federal, state or
local taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

22. Code Section 409A. Executive and the Company agree that it is the intent of
the parties that this Agreement not violate any applicable provision of, or
result in any additional tax or penalty under, Section 409A of the Code, and
that to the extent any provisions of this Agreement do not comply with
Section 409A of the Code, the parties will make such changes as are mutually
agreed upon in order to comply with Section 409A of the Code. Notwithstanding
any other provision with respect to the timing of payments under this Agreement,
if, at the time of Executive’s termination of employment, Executive is deemed to
be a “specified employee” of the Company within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then only to the extent necessary to
comply with the requirements of Section 409A of the Code, any payments to which
Executive may become entitled under this Agreement which are subject to
Section 409A of

 

16



--------------------------------------------------------------------------------

the Code (and not otherwise exempt from its application) that are payable (i) in
a lump sum within six months following the date of termination will be withheld
until the first business day after the six month anniversary of the date of
termination, at which time Executive shall be paid the amount of such lump sum
payments in a lump sum and (ii) in installments within six months following the
date of termination will be withheld until the first business day after the six
month anniversary of the date of termination, at which time Executive shall be
paid the aggregate amount of such installment payments in a lump sum, and after
the first business day of the seventh month following the date of termination
and continuing each month thereafter, Executive shall be paid the regular
payments otherwise due to Executive in accordance with the payment terms and
schedule set forth herein.

23. Certain Definitions. The following terms, as used in this Agreement, have
the following meanings:

“Acquisition” means the acquisition of all of the ordinary shares of Warner
Chilcott PLC by Warner Chilcott Acquisition Limited, a United Kingdom private
limited company.

“Change of Control” has the meaning ascribed to such term in the Management
Shareholders Agreement.

“IPO” means the initial Public Offering registered on Form S-1 (or any successor
form) under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Management Shareholders Agreement” means that certain Management Shareholders
Agreement dated as of the date hereof by and among Warner Chilcott, Warner II,
Warner Chilcott Holdings Company III, Limited, Executive and the other parties
thereto.

“Public Offering” means an underwritten public offering of Common Shares (as
defined in the Management Shareholders Agreement) pursuant to an effective
registration statement under the Securities Act of 1933, as amended, other than
pursuant to a registration statement on Form S-4 or Form S-8 or any similar or
successor form.

24. Fair Market Value Calculation. Notwithstanding the definition of “Fair
Market Value” contained in the Management Shareholders Agreement, in the event
that (x) pursuant to an application of Article 5 of the Management Shareholders
Agreement the Board determines the Fair Market Value of a Termination Security
(as defined in the Management Shareholders Agreement) pursuant to clause (b) of
such definition of Fair Market Value (such determination, the “Board
Determination”), the following provisions shall apply:

(a) if Executive disagrees with the Board Determination, Executive may, within
ten days after receiving notice of the Board Determination, deliver a notice to
the Board disagreeing with the Board Determination.

 

17



--------------------------------------------------------------------------------

(b) If Executive delivers such a disagreement notice to the Board in such
ten-day period, Executive and the Board shall, during the 15 days following such
delivery, use their commercially reasonable efforts to negotiate an agreement as
to the “Fair Market Value” of such Termination Security. If Executive does not
deliver a notice to the Board in such ten-day period disagreeing with the Board
Determination, the Board Determination shall be final and binding on Executive.

(c) If during the 15-day negotiation period described in Section 23(b),
Executive and the Board are unable to negotiate an agreement, the Company shall
promptly thereafter engage an independent appraiser or valuation firm mutually
and reasonably acceptable to Executive and the Board (the “Referee”) to
determine the fair market value of the Termination Security (it being understood
that in making such determination, the Referee shall be functioning as an expert
and not as an arbitrator and shall use the Valuation Methodology (as defined in
the Management Shareholders Agreement). The Referee shall deliver to Executive
and the Board as promptly as practicable (but no later than 30 days from the
date of engagement of the Referee) a report setting forth its reasoned written
determination as to the fair market value of the Termination Security (the
“Referee Determination”). The Referee Determination shall be final and binding
upon Executive and the Board. Each party shall bear its own expenses in
connection with any application of this Section 23, except that the fees and
expenses of the Referee (including, but not limited to, the fees and expenses of
any counsel or other advisors retained by the Referee) (collectively, the
“Referee Expenses”) shall be paid as follows:

(i) if the Referee Determination is equal to or between 95% and 105% of the
Board Determination, each of Executive and the Company shall pay one half of the
Referee Expenses,

(ii) if the Referee Determination is less than 95% of the Board Determination,
Executive shall pay the Referee Expenses, and

(iii) if the Referee Determination is greater than 105% of the Board
Determination, the Company shall pay the Referee Expenses.

25. No Delivery of Promissory Note. Notwithstanding Section 5.02(b) of the
Management Shareholders Agreement, the Termination Price (as defined in the
Management Shareholders Agreement) shall be paid to Executive in cash only and
may not be paid by way of promissory note or other deferred cash payment
arrangement.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Warner Chilcott (US), LLC

/s/ Roger M. Boissonneault

Name:   Roger M. Boissonneault Title:   Chief Executive Officer EXECUTIVE:

/s/ W. Carl Reichel

W. Carl Reichel

 

19